DETAILED ACTION
  
1. This communication is in response to the application filed on 10/22/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
1a. Status of the claims: 
                 Claims 1- 20 are pending. 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. Claims 1, 5-7, 10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Kim et al. (hereinafter “Kim”) (US 2018/0027304 A1), in view of Ye et al. (hereinafter “Ye”) (US 2015/0110172 A1), and further in view of Liu et al. (hereinafter “Liu”) (US 2018/0270486 A1).   


Regarding claim 1, Kim discloses a device comprising:
     a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system ( an apparatus processing media video by transmitting stored video coding (Kim,[0028]; [0036])), facilitate performance of operations comprising:
     sending, to equipment of a user, a base layer of media content using a first stream in a first streaming session (Kim discloses transmitting a transmission stream corresponding to the base layer data to a mobile TV channel (Kim, [0010]));  
    sending, to the equipment of the user, a first enhancement layer for a predicted field of view of the user using a second stream in a second streaming session separate from the first streaming session(Kim discloses transmitting a transmission stream corresponding to the enhanced layer data to a fixed TV channel (Kim, [0010])).


   Kim does not disclose sending, to the equipment of the user, a second enhancement layer for an actual field of view of the user using the second stream, wherein at least one of the sending the base layer or the sending the first enhancement layer is paused in accordance with the priority while the sending the second enhancement layer is performed.  

             Ye discloses  sending, to the equipment of the user, a second enhancement layer for an actual field of view of the user using the second stream (Ye discloses one or more enhanced layers representing view representations of a same video signal (more enhancement layers include at least a second enhancement layer; and  a view of a same video signal is equated to an actual field of view of a media content) (Ye, [0032])), 
     wherein at least one of the sending the base layer or the sending the first enhancement layer is paused in accordance with the priority while the sending the second enhancement layer is performed (Ye discloses  an idle enhancement layer decompression thread is used for base layer decoding. The threads is balanced among the different layers ( in the case where more than one enhancement layer are disclosed, the idle enhancement layer is the first enhancement layer and the second enhancement layer is performing doing so balancing the thread between enhancement layer one and enhancement layer two  (Ye, [0064])).  

          It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ye’s teachings with  Kim’s teachings. One skilled in the art would be motivated to combine them in order to allow the enhance layer to finish decoding before starting a new compressing thread in order to balance the thread between different layers.    

     Kim in view of Ye do not disclose wherein the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer.

                Liu discloses wherein the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer (Liu discloses prioritizing high quality VR content over the low quality VR content when the available high quality VR content is unavailable for the current FOV of the user ( the prioritization of the high quality VR content is equated to prioritization of  the enhancement layer of an actual field of view)(Liu , [0067])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Liu’s teachings with Kim’s teachings in view of Ye’s teachings. One skilled in the art would be motivated to combine them in order to enhance an image having a low quality by using high quality VR content when the high quality content of field of view in not available.   

Regarding claim 5, Kim, Ye, and Liu disclose the device of claim 1, wherein the first stream and the second stream utilize different protocols, different servers, or a combination thereof (Kim discloses different protocols being used the base layer data is modulated according to a QPSK or 16-QAM scheme and the enhanced layer data is modulated according to a 256-QAM scheme  (Kim, [0047])).   

Regarding claim 6, Kim, Ye, and Liu disclose the device of claim 1.

            Kim does not disclose wherein the sending the base layer is paused while the sending the second enhancement layer is performed.  

              Ye discloses wherein the sending the base layer is paused while the sending the second enhancement layer is performed (Ye discloses  the based layer being waiting while the enhance layer is lagging behind  ( based layer being waiting is equated to based layer being in paused; the enhanced layer lagging behind is equated to second enhanced layer is still performing because lagging behind means still running) (Ye, [0064])).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ye’s teachings with  Kim’s teachings in view of Liu’s teachings. One skilled in the art would be motivated to combine them in order to allow the enhance layer to finish decoding before starting a new compressing thread in order to balance the thread between different layers. 
  

Regarding claim 7, Kim, Ye, and Liu disclose the device of claim 1.

            Kim does not disclose wherein the sending the base layer and the sending the first enhancement layer are paused while the sending the second enhancement layer is performed.

              Ye discloses wherein the sending the base layer and the sending the first enhancement layer are paused while the sending the second enhancement layer is performed (Ye discloses  an idle enhancement layer decompression thread is used for base layer decoding. The threads is balanced among the different layers ( in the case where more than one enhancement layer are disclosed, the idle enhancement layer is the first enhancement layer and the second enhancement layer is performing doing so balancing the thread between enhancement layer one and enhancement layer two  (Ye, [0064])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ye’s teachings with  Kim’s teachings in view of Liu’s teachings. One skilled in the art would be motivated to combine them in order to allow the enhance layer to finish decoding before starting a new compressing thread in order to balance the thread between different layers. 


Regarding claim 10, claim 10 is substantially similar to claim 1, thus the same rationale applies. 
Regarding claim 14 claim 14 is substantially similar to claim 5, thus the same rationale applies
Regarding claim 15, claim 15 is substantially similar to claim 6, thus the same rationale applies
2017
Regarding claim 17, Kim, Ye, and Liu disclose a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor ( an apparatus processing media video by transmitting stored media video coding (Kim,[0028]; [0036])); in addition, claim 17 is substantially similar to claim 1, thus the same rationale applies. 

4a. Claims 2-3, 8, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable Kim, in view of Ye, in view of Liu as applied to claims 1, 5-7, 10, 14-15, and 17 above, and further in view of Boyce (US 2017/0347084 A1). 

Regarding claim 2, Kim, Ye, and Liu disclose the device of claim 1. 

        Kim in view of Ye and in view of Liu do not disclose wherein the operations further comprise: monitoring the actual field of view of the user; and determining an overlap of the predicted field of view of the user and the actual field of view of the user.  

         Boyce discloses wherein the operations further comprise: monitoring the actual field of view of the user ( in order to see changes the region of interest has being monitored) (Boyce, [0036])); and determining an overlap of the predicted field of view of the user and the actual field of view of the user (Boyce discloses user to immediately view any region-of-interest within the panoramic video frame at any time, albeit at a lower resolution. Using inter-layer prediction from the base layer improves coding efficiency as compared to coding the enhancement layer regions without a scalability extension. The use of a separate scalable layer for each region allows the regions to be individually decodable, and allows the regions to be overlapping (where the enhancement layer that is a combination of a layer that uses a higher resolution and the inter-layer prediction (Boyce, [0031])). 
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Boyce’s teachings with Kim’s teachings, Ye’s teachings, and in view of Liu’s teachings. One skilled in the art would be motivated to combine them in order to improve coding efficiency by using inter-layer prediction that improves the coding efficiency of enhancement layer.    

Regarding claim 3, Kim, Ye, and Liu disclose the device of claim 2.

        Kim in view of Ye and in view of Liu do not disclose wherein the operations further comprise sending, to the equipment of the user, a third enhancement layer for the overlap using the second stream, wherein the third enhancement layer is provided for an overlap region where the predicted field of view is accurate.    

       Boyce discloses wherein the operations further comprise sending, to the equipment of the user, a third enhancement layer for the overlap using the second stream Boyce discloses  “The regions are each encoded using inter-layer prediction from the base layer, and using reference layer offsets to indicate the relative position of the region with respect to the scaled base layer. There may also be additional layers (not shown) to provide enhanced details, additional information, or other features that may or may not use prediction from the base layer or offsets,” (the additional layer is the third enhancement layer) (Boyce, [0029])), wherein the third enhancement layer is provided for an overlap region where the predicted field of view is accurate (Boyce discloses user to immediately view any region-of-interest within the panoramic video frame at any time, albeit at a lower resolution. Using inter-layer prediction from the base layer improves coding efficiency as compared to coding the enhancement layer regions without a scalability extension. The use of a separate scalable layer for each region allows the regions to be individually decodable, and allows the regions to be overlapping (where the enhancement layer that is a combination of a layer that uses a higher resolution and the inter-layer prediction (Boyce, [0031])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Boyce’s teachings with Kim’s teachings, Ye’s teachings, and in view of Liu’s teachings. One skilled in the art would be motivated to combine them in order to improve coding efficiency by using inter-layer prediction that improves the coding efficiency of enhancement layer.

Regarding claim 8, Kim, Ye, and Liu disclose the device of claim 1.

        Kim in view of Ye and in view of Liu do not disclose wherein the first stream includes an entire 360 degrees of the base layer of the media content.   

         Boyce discloses wherein the first stream includes an entire 360 degrees of the base layer of the media content(Boyce discloses 360 space video being used for a base layer or layer 0  (Boyce, [0053])).  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Boyce’s teachings with Kim’s teachings, Ye’s teachings, and in view of Liu’s teachings. One skilled in the art would be motivated to combine them in order to improve the field of view of a video by using the entire 360 degree of a video that capture a wider field of view than the field of  view presenter to a user.    

Regarding claim 11, claim 11 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 3, thus the same rationale applies. 
 
Regarding claim 18, claim 18 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 3, thus the same rationale applies. 

4a. Claims 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Kim, in view of Ye, in view of Liu as applied to claims 1, 5-7, 10, 14-15, and 17 above, and further in view of Nam et al. (hereinafter “Nam”) (US 6,138,163).
 
Regarding claim 4, Kim, Ye, and Liu disclose the device of claim 1.

        Kim in view of Ye and in view of Liu do not disclose wherein the equipment of the user comprises a buffer, wherein the first streaming session utilizes a portion of the buffer greater than 50% of the buffer.   

                Nam discloses  wherein the equipment of the user comprises a buffer, wherein the first streaming session utilizes a portion of the buffer greater than 50% of the buffer (Nam discloses the mediate function is needed, the traffic with the video server is measured for determining the buffer size which is necessary for the real time video service in step 406. Thereafter, the buffer size is determined based on the service dependent request bandwidth, the measured traffic, and the selected video file size in accordance with the service type provided from the service browser 202 in step 407. After the buffer is allocated based on the determined buffer size in step 408, it is connected with the video server ( two video servers are disclosed in Fig.1 the buffer sizes applied for each of them); in the case where the requested bandwidth required a greater part of the buffer , the greater part can be interpreted as greater than 50% of the buffer (Nam, column 5, lines 44-47). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Nam’s teachings with Kim’s teachings, in view  of Ye’s teachings, and in view of Liu’s teachings. One skilled in the art would be motivated to combine them in order to determine the buffering necessary for a real-time video service provided by a connected video server.    

Regarding claim 13, claim 13 is substantially similar to claim 4, thus the same rationale applies. 
Regarding claim 20, claim 20 is substantially similar to claim 4, thus the same rationale applies. 

  4a. Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Kim, in view of Ye, in view of Liu as applied to claims 1, 5-7, 10, 14-15, and 17 above, and further in view of ZHAO et al. (hereinafter “ZHAO”) (CN 107317809 A). 

Regarding claim 9, Kim, Ye, and Liu disclose the device of claim 1.

        Kim in view of Ye and in view of Liu do not disclose wherein the sending the base layer is performed using a DASH protocol.   

wherein the sending the base layer is performed using a DASH protocol ( DASH protocol being used for a video media content composed of a based layer (ZHAO, page 2, lines )).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate ZHAO’s teachings with Kim’s teachings in view  of Ye’s teachings, and in view of Liu’s teachings. One skilled in the art would be motivated to combine them in order to improve the playing  quality of a video media content composed of a based layer by using DASH protocol that insures that the lowest quality of the video media content is playing.   

Regarding claim 16, claim 16 is substantially similar to claim 9, thus the same rationale applies. 

 

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455